DETAILED ACTION
This action is responsive to the replay filed 15 February 2022. The examiner acknowledges amendments to claims 1 and 30, the cancellation of claims 12 and 22, and the addition of claim 35. Claims 1, 3, 6-9, 16, 18-21, 24, 26, 28, and 30-35 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 15 February 2022 has been entered.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 3, 6-9, 16, 18-21, 24-26, and 28 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without anything significantly more.
Claim 1 recites “prompting the subject”, “tracking movement of the subject”, “generating feedback data”, and “generating a feedback image”, wherein the functions performed by this claim amount to an abstract idea as these limitations can be performed in the mind or by hand because “prompting the subject” can be done verbally (Applicant’s Specification, Page 18, lines 19-20), “tracking movement of the subject” can be done by looking at data of the movement or by looking directly at the 
At step 2A Prong Two, the first IMU is considered to be used for data gathering and is not a particular machine (Applicant’s Specification, Page 22, lines 6-9), wherein data gathering with a device recited at a high level of generality is extra-solution activity (MPEP 2106.07(a)(II)). The limitation of “a first IMU disposed in a fixed position relative to the subject’s head” is well understood, routine, and conventional in the art because it is disclosed as being well understood, routine, and conventional in this field by the Applicant (Page 28, lines 7-11; wherein Applicant discloses application 15/589,298 (Published as US-20180317837-A1) (Page 24, lines 19-23), which discloses hearing aids that can be worn on both ears (Burwinkel, Paragraph [0017], wherein the hearing aids contain IMUs (Paragraph [0044])) and by Noble (US-20070015611-A1) (FIG, 1 depicts a conventional orientation and motion-sensing device 110 attached to the head of a user (Noble, Paragraph [0034])). At step 2B, the generation of a feedback image on a visual display device is considered a generic computer function (MPEP 2106(a)(2)(III)(A)). In light of these disclosures, the limitation of “a first IMU disposed in a fixed position relative to the subject’s head” fails to integrate the abstract idea into a practical application in Step 2A Prong Two or add significantly more in Step 2B. The claim is not patent eligible.
Dependent claim 3 incorporates the non-statutory subject matter of claim 1 therein. At step 2A Prong Two, the second IMU is considered to be used for data gathering and is not a particular machine (Applicant’s Specification, Page 22, lines 6-9), wherein data gathering with a device recited at a high level of generality is extra-solution activity (MPEP 2106.07(a)(II)). The claim recites “tracking movement 
Dependent claim 6 incorporates the non-statutory subject matter of claim 3 therein. The claim recites “the first IMU is mounted in a first hearing assistance device and the second IMU is mounted in a second hearing assistance device”, which was established as WURC in claims 1 and 3 above. The limitation fails to integrate the abstract idea into a practical application in Step 2A Prong Two or add significantly more in Step 2B. The claim is not patent eligible.
Dependent claims 7-9 incorporates the non-statutory subject matter of claims 6, 7, and 6, respectively, therein. The claims recite where the data is transmitted to, wherein transmitting data between devices is considered a generic computer function (MPEP 2106(a)(2)(III)(A)), which does not integrate into a practical application or amount to significantly more.
Dependent claim 16 incorporates the non-statutory subject matter of claim 1 therein. The claim recites “assigning a score based on the feedback data”, which merely limits the abstract idea, as this can be done in the mind or by hand by thinking about the comparison.

Dependent claim 19 incorporates the non-statutory subject matter of claim 10 therein. The claim recites “the visual representation of the predetermined movement changes color based on the feedback data”, which merely limits the abstract idea.
Dependent claim 20 incorporates the non-statutory subject matter of claim 10 therein. The claim recites “the visual representation of the predetermined movement changes in at least one of size, perspective or depth based on the feedback data”, which merely limits the abstract idea.
Dependent claim 21 incorporates the non-statutory subject matter of claim 1 therein. The claim recites “sending the feedback data to a remote system user at a remote site; receiving feedback from the remote system user; and presenting the feedback to the subject”, wherein sending, receiving, and presenting data is considered a generic computer function (MPEP 2106(a)(2)(III)(A)).
Dependent claim 24 incorporates the non-statutory subject matter of claim 1 therein. The claim recites “estimating a position of the subject’s body” and “estimating a posture of the subject’s body”, which merely limits the abstract idea as these can be done in the mind or by hand by thinking about the data received and thinking of an estimate (Applicant’s Specification, Page 16, lines 7-9; wherein the estimating a position and posture can be done by looking directly at the subject and identifying a position/posture or could be done by looking at data indicative of position/posture). 
Dependent claim 26 incorporates the non-statutory subject matter of claim 24 therein. The claim recites “estimating a posture of the subject’s body includes evaluating data from at least one sensor other than the first IMU”, wherein this limitation is WURC as shown in claims 3 and 6 as the posture estimation is done using a second IMU, as “at least one sensor other than the first IMU” can be a second IMU (Applicant’s Specification, Page 16, lines 7-9).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-9, 18-20, 24, 30-35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helwani (US-9848273-B1, previously presented) in view of Curchod (US-5826578-A).
Regarding claim 1, Helwani teaches a method of providing physical or vestibular therapy to a subject comprising prompting the subject to move in a predetermined direction by a predetermined amount as part of a first predetermined movement (Helwani, Col 1, lines 57-61; wherein prompting the user to move in the direction of a known sound reads on prompting the subject to move in a predetermined direction/amount as part of a predetermined movement). Helwani further teaches that the method includes tracking movement of the subject using a first inertial measurement unit (IMU) (Col 11, lines 57-59; wherein a gyroscope reads on an IMU) disposed in a fixed position relative to the subject's head (Col 10, lines 5-6, 42-43, Fig 6). Moreover, Helwani teaches generating feedback data by comparing the tracked movement of the subject against the predetermined direction and amount of the 
However, Helwani fails to explicitly disclose that the feedback image simultaneously including a visual representation of the first predetermined movement and a visual representation reflecting the tracked movement. Curchod discloses a system for measuring user movement and determining adherence of the user’s movement to a predetermined movement, wherein Curchod discloses a feedback image simultaneously including a visual representation of the first predetermined movement and a visual representation reflecting the tracked movement (Curchod, Col 5, line 56-Col 6, line 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Helwani so as to incorporate that the feedback image simultaneously includes a visual representation of the first predetermined movement and a visual representation reflecting the tracked movement as taught by Curchod so as to allow the user to modify their movements in real time in order to match the ideal movements (Curchod, Col 5, line 56-Col 6, line 6).
Regarding claim 3, Helwani in view of Curchod teaches the method of claim 1, further comprising tracking movement of the subject using a second IMU disposed in a fixed position relative to the subject's head (Helwani, Col 10, lines 5-6, Fig 6), wherein the second IMU is spaced apart from the first IMU by a distance of at least three centimeters (wherein being in the left and right ears reads on being spaced a distance of at least 3 centimeters).
Regarding claim 6, Helwani in view of Curchod teaches the method of claim 1, wherein the first IMU is mounted in a first hearing assistance device and a second IMU is mounted in a second hearing assistance device (Helwani, Col 10, lines 42-43, Fig 6).

Regarding claim 8, Helwani in view of Curchod teaches the method of claim 7, further comprising wirelessly transmitting data derived from the first IMU and the second IMU to an external visual display device using the first hearing assistance device (Helwani, Col 10, lines 39-48, Fig 6).
Regarding claim 9, Helwani in view of Curchod teaches the method of claim 6, w further comprising wirelessly transmitting data derived from the first IMU to an external visual display device with the first hearing assistance device, and wirelessly transmitting data derived from the second IMU to the external visual display device with the second hearing assistance device (Helwani, Col 10, lines 39-48, Fig 6).
Regarding claims 18 and 19, Helwani in view of Curchod teaches the method of claim 10, wherein the visual representation of the predetermined movement changes color (color change specific to claim 19) based on the feedback data (Curchod, Col 7, lines 30-38).
Regarding claim 20, Helwani in view of Curchod teaches the method of claim 10, wherein the visual representation of the predetermined movement changes in at least one of size, perspective or depth based on the feedback data (Curchod, Col 7, lines 30-38).
Regarding claim 24, Helwani in view of Stirling teaches the method of claim 1, further comprising estimating a position of the subject's body (Helwani, Col 14, lines 47-54), wherein estimating a position of the subject's body includes estimating a posture of the subject's body (Helwani, Fig 4A-B, 8A-D; wherein estimation of the head in three dimensional space is equivalent to estimating a posture of the body).
Regarding claim 26, Helwani in view of Curchod teaches the method of claim 24, wherein estimating a posture of the subject's body includes evaluating data from at least one sensor other than 
Regarding claims 30 and 34, Helwani teaches a hearing assistance system comprising a hearing assistance device comprising a first/second control circuit (971b, 972b, Fig 9B), a first/second IMU (951b, 952b) in electrical communication with the first/second control circuit, wherein the first/second IMU is configured to be disposed in a fixed position relative to a head of a subject wearing the hearing assistance device (Col 15, lines 40-43), a first/second microphone (931b, 932b) in electrical communication with the first control circuit (Col 15, lines 61-65), a first/second electroacoustic transducer (941b, 942b) for generating sound in electrical communication with the first/second control circuit (Col 14, lines 35-38, Fig 9A), and a first/second power supply circuit in electrical communication with the first control circuit (wherein it is inherent that a wireless electronic device has a power supply). Helwani further teaches that the system is configured to track movement of the subject using the first/second IMU (Col 15, lines 40-43) and generate feedback data on a visual display (Col 4, lines 32-36) reflecting a comparison of the tracked movement of the subject against a predetermined direction and amount of movement using data from the second IMU (Col 15, lines 41-50; wherein determining a distance between and/or relative orientation is considered to be feedback data as that data is used to determine if the devices are worn properly is communicated by the accessory device).
However, Helwani fails to explicitly disclose that the feedback image simultaneously including a visual representation of the first predetermined movement and a visual representation reflecting the tracked movement. Curchod discloses a system for measuring user movement and determining adherence of the user’s movement to a predetermined movement, wherein Curchod discloses a feedback image simultaneously including a visual representation of the first predetermined movement and a visual representation reflecting the tracked movement (Curchod, Col 5, line 56-Col 6, line 6).

Regarding claim 31, Helwani in view of Curchod teaches the hearing assistance system of claim 30, the hearing assistance system configured to wirelessly transmit feedback data to an external visual display device (Helwani, Col 15, lines 50-54).
Regarding claim 32, Helwani in view of Curchod teaches the hearing assistance system of claim 31, further comprising a second hearing assistance device comprising a second control circuit (Helwani, 972b, Fig 9B), a second IMU (Helwani, 952b) in electrical communication with the second control circuit, wherein the second IMU is disposed in a fixed position relative to the head of a subject wearing the hearing assistance device (Helwani, Col 15, lines 40-43), a second microphone (Helwani, 932b) in electrical communication with the second control circuit (Helwani, Col 15, lines 61-65), a second electroacoustic transducer (Helwani, 942b) for generating sound in electrical communication with the second control circuit (Helwani, Col 14, lines 35-38, Fig 9A), a second power supply circuit in electrical communication with the second control circuit (wherein it is inherent that a wireless electronic device has a power supply), and a second communications circuit in electrical communication with the second control circuit (Helwani, Col 15, lines 40-43).
Regarding claim 33, Helwani in view of Curchod teaches the hearing assistance system of claim 32, wherein the system is configured to generate feedback data reflecting a comparison of the tracked movement of the subject against a predetermined direction and amount of movement using data from both the first IMU and the second IMU (Helwani, Col 15, lines 41-50 wherein determining a distance 
Regarding claim 35, Helwani in view of Curchod teaches the method of claim 1, wherein Helwani fails to explicitly disclose that the first predetermined movement comprises a display of a head reflecting a position in which the subject’s head needs to be moved to in order to complete the first predetermined movement, and wherein the visual representation of the tracked movement comprises an image of the subject’s head reflecting a current position of the subject’s head. Curchod discloses that the first predetermined movement comprises a display of a head reflecting a position in which the subject’s head needs to be moved to in order to complete the first predetermined movement, and wherein the visual representation of the tracked movement comprises an image of the subject’s head reflecting a current position of the subject’s head (Curchod, Col 5, line 56-Col 6, line 6).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method as taught by Helwani so as to incorporate that the first predetermined movement comprises a display of a head reflecting a position in which the subject’s head needs to be moved to in order to complete the first predetermined movement, and wherein the visual representation of the tracked movement comprises an image of the subject’s head reflecting a current position of the subject’s head as taught by Curchod so as to allow the user to modify their movements in real time in order to match the ideal movements (Curchod, Col 5, line 56-Col 6, line 6).
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helwani in view of Curchod as applied to claim 1 above, and further in view of Prstojevich (US-20080249736-A1, previously presented).
Regarding claim 16, Helwani in view of Curchod teaches the method of claim 1, wherein the comparison of the tracked movement against the predetermined direction and movement comprises determining a threshold, but fails to explicitly disclose that the generation of feedback data by 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the generation of feedback data as taught by Helwani in view of Curchod so as to incorporate the assigning of a score as taught by Prstojevich in order to quantitatively measure the comparison between the tracked movement and predetermined movement (Prstojevich, Paragraph [0027]; wherein the rating of Prstojevich is considered to be a quantitative measure).
Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helwani in view of Curchod as applied to claim 1 above, and further in view of Townsend (US-20020170193-A1, previously presented).
Regarding claim 21, Helwani in view of Curchod teaches the method of claim 1 and presenting feedback to the subject (Helwani Col 16, lines 8-11), but fails to explicitly disclose that the feedback data was sent to a remote system user at a remote site and that the feedback was received from the remote system user. However, Townsend discloses a system for determining postural information of a user, wherein the feedback data generated from the postural information can be sent to a remote system user and then feedback can be received from the remote system user (Feedback mechanism 33 and remote processing unit 39 can also provide for communication from a clinician treating patient as well 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the presentation of feedback to the subject as taught by Helwani in view of Curchod so as to incorporate the sending of the feedback data to a remote system user and the reception of feedback from the remote system user as taught by Townsend so as to allow for a remote system user, which can comprise a clinician, to communicate feedback to the subject based on the feedback data (Townsend, Paragraph [0077]).
Claim 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Helwani in view of Curchod as applied to claim 24 above, and further in view of Burwinkle (US-20180228405-A1, previously presented).
Regarding claim 28, Helwani in view of Curchod teaches the method of claim 24, but fails to explicitly disclose that estimating a posture of the subject's body includes matching data from the first IMU and at least one sensor other than the first IMU against a set of predetermined data patterns representing body postures using a pattern matching algorithm. However, Burwinkle discloses a fall prediction device comprising IMU's within two hearing devices worn in each ear, wherein the IMU's are used to determine postural information, wherein Burwinkle teaches estimating a posture of the subject's body includes matching data from the first IMU and at least one sensor other than the first IMU (In practice, when users are wearing two hearing devices, proper alignment of the IMU sensors at each side of the head is desired (Burwinkle, Paragraph [0086])) against a set of predetermined data patterns representing body postures using a pattern matching algorithm (Further, typical patterns of the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the posture estimation of Helwani in view of Curchod so as to incorporate the pattern matching algorithm as taught by Burwinkle as the historical data used for pattern matching can be indicative of a risk of falling (Burwinkle, Paragraph [0071]).
Response to Arguments
Applicant's arguments filed 15 February 2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to the 35 U.S.C. 101 rejection of claims 1, 3-6, 9, 16, 18-21, 24-26, and 28 (Applicant’s remarks, Pages 7-8) have been considered, but the amendments made to claim 1 fails to allow the claims to overcome the previously set forth rejection, as the feedback image simultaneously including a visual representation of the first predetermined movement and a visual representation reflecting the tracked movement is still considered to be a generic computer function (MPEP 2106(a)(2)(III)(A)) at Step 2B.
Applicant’s arguments with respect to the 35 U.S.C. 103 rejection of claim(s) 1 and 30 (Applicant’s Remarks, Pages 8-15) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Curchod is used to modify Helwani so as to incorporate the limitation of the feedback image simultaneously including a visual representation of the first predetermined movement and a visual representation reflecting the tracked movement (Curchod, Col 5, line 56-Col 6, line 6).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVERO ANTONIO P LOPEZ whose telephone number is (571)272-7378. The examiner can normally be reached M-F 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.P.L./Examiner, Art Unit 3791                                                                                                                                                                                                        
/PATRICK FERNANDES/Primary Examiner, Art Unit 3791